DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (Applicant’s admitted prior art-Fig. 1), in view of (Cooper 4,427,172).
Regarding Claim 21; (Applicant’s admitted prior art-Fig. 1) discloses a watthour meter box security device (locking mechanism—as set forth by the first para. of the Background of the Invention, in which 30 is locked or secured into place by a locking mechanism), wherein the watthour meter box is mountable to a surface for use in the field, wherein the watthour meter box has a conventional orientation for mounting in order to perform its intended function as a watthour meter box (as set forth by the third para. of the Background of the Invention—disclosing an current installation in which the meter box base does not have to be removed or replaced), wherein the watthour meter box comprises a top wall and a bottom 5wall, and wherein the top wall is an extent of the watthour box that is disposed farthest from the ground and the bottom wall is an extent of the watthour box that is disposed closest to the ground when the watthour box is mounted in its conventional orientation (as depicted by Fig. 1—whereas upon a conventional vertical mounting in which a top wall and a bottom wall is respectively above and below 20 then the top wall is further from the ground and the bottom wall is closer to the ground), and wherein the watthour box comprises a base and a lid (as already set forth, where 10 is a base and 30 is a door or lid--as set forth by the first para. of the Background of the Invention), the base comprising the top wall and the bottom wall (as already set forth), and further comprising side walls, and a back wall (as depicted by Fig. 1—whereas opposite long side walls of 10 are disposed on the left and right of 20 which is depicted as being disposed on a back wall of 10), and wherein the top wall comprises a top front flange (40-- as set forth by the first para. of the Background of the Invention), and wherein the lid comprises at least a top portion, bottom portion, and side portions (as depicted by Fig. 1—whereas 25 is a top portion of 30 and side edges of 30 are perpendicular thereto), a portion of the top portion of the watthour meter box lid to a portion of the top front flange 15of the watthour meter box base (as set forth by the Background of invention—wherein, as disclosed by the first para. in which 30 is installed under 40), the watthour meter box lid further comprising a back surface and a front surface (whereas a major plate of 30 comprises an outer side and an inner side—as depicted by Fig. 1), wherein at least a portion of the top front flange covers at least part of the watthour meter box lid (whereas 30 is installed under 40-as set forth by the first para. of the Background of invention).  Except, the Applicant’s admitted prior art-Fig. 1 does not explicitly disclose the locking mechanism comprises  wherein the securing member comprising a plurality of flange members secures a portion of the top portion of the watthour meter box lid to a portion of the top front flange 15of the watthour meter box base, the watthour meter box lid further comprising a back surface and a front surface, wherein at least a portion of the top front flange covers at least part of the watthour meter box lid.  However, Cooper discloses a locking mechanism comprises a securing member comprising a plurality of flange members (as depicted by 20-Fig. 1 having flanges 32, 34, 38, 40, 42, 44, 46, and/or 48) secures a (wherein the flanges secure 20 to a meter housing 22 including 34 having perpendicular flanges thereof connected to a top and a front of the meter housing), a watthour meter box lid-configuration further comprising a back surface and a front surface (whereas 24 denotes a front wall defining an viewable access opening 30 and the front wall constitutes having an outer front surface and an inner back surface thereof), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the watthour meter box with the securing member secured to a top front flange of a lid   since it was known in the art that so as to allow the security member of the box to provide a more reliable tamperproof means of securing the lid to the box.


Allowable Subject Matter
Claims 1-2, and 5-20 allowed.


Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot; whereas a new rejection has been presented to read on the amended claim.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835